Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 objected to because of the following informalities:  
In claim 29, line 2, “a terminal block base” and “a terminal block” do not reflect proper antecedent basis. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 – 22 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,985,477 (“Pat. ‘477”).
Regarding pending claim 17, claim 1 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 8, ln. 53) having first and second ports for receiving at least a portion of a terminal block assembly (col. 8, ln. 55, it is understood that a “duplex” terminal block as recited in claim 1 is a terminal block which connects to two ports of a base); at least two I/O modules supported on the I/O base (col. 8,  ln. 54); and a duplex terminal block assembly supported on the I/O base and at least partially received in each of the first and second ports (col. 8, lns. 55 – 56, and as discussed above the “support” of the duplex terminal block assembly is the reception of the block in two ports); wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (col. 8, lns. 57 – 59).
Regarding pending claim 18, claim 1 of Pat. ‘477 claims wherein the wherein the duplex terminal block assembly includes connectors for connecting to a field device (it is understood that the function of a terminal block is to bridge an external device, such as a field device, and a base member, thus the terminal block has connectors for connecting to a field device).
Regarding pending claim 19, claim 1 of Pat. ‘477 claims wherein the duplex terminal block assembly includes conductive structures for coupling the connectors with each of the first and second I/O modules (the terminal block is connected in parallel to the modules, see col. 8, lns. 57 – 59, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block).
Regarding pending claim 20, claim 1 of Pat. ‘477 claims wherein the duplex terminal block assembly includes a terminal block base and a terminal block supported on the terminal block base (col. 8, lns. 60 – 62).
Regarding pending claim 21, claim 1 of Pat. ‘477 claims wherein the duplex terminal block base has a width that is twice the width of the terminal block (col. 8, lns. 62 – 64).
Regarding pending claim 22, claim 1 of Pat. ‘477 claims wherein the duplex terminal block is centered along the width of the terminal block base (col. 8, lns. 64 – 65).
Regarding pending claim 32, claim 1 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 8, ln. 53); at least two I/O modules supported on the I/O base (col. 8, ln. 54); and a duplex terminal block assembly supported on the I/O base (col. 8, lns. 55 – 56), wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (col. 8, lns. 57 – 59).

Claims 17 – 19, 23 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,985,477 (“Pat. ‘477”).
Regarding pending claim 17, claim 4 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 9, ln. 2) having first and second ports for receiving at least a portion of a terminal block assembly (col. 9, lns. 18 – 19); at least two I/O modules supported on the I/O base (col. 9, ln. 3); and a duplex terminal block assembly supported on the I/O base and at least partially received in each of the first and second ports (col. 9, ln. 4 and lns. 18 -19); wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (col. 9, ln. 6 – 8).
Regarding pending claim 18, claim 4 of Pat. ‘477 claims wherein the wherein the duplex terminal block assembly includes connectors for connecting to a field device (it is understood that the function of a terminal block is to bridge an external device, such as a field device, and a base member, thus the terminal block has connectors for connecting to a field device).
Regarding pending claim 19, claim 4 of Pat. ‘477 claims wherein the duplex terminal block assembly includes conductive structures for coupling the connectors with each of the first and second I/O modules (the terminal block is connected in parallel to the modules, see col. 9, lns. 6 – 7, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block).
Regarding pending claim 23, claim 4 of Pat. ‘477 claims wherein the I/O base includes a third port for receiving at least a portion of a terminal block assembly (col. 9, lns. 20), and further comprising: a third I/O module supported on the I/O base (col. 9, lns. 9 -10); and a simplex terminal block assembly received in the third port and electrically coupled to the third I/O module (col. 9, lns. 9 – 11 and 20).
Regarding pending claim 24, claim 4 of Pat. ‘477 claims wherein the simplex terminal block assembly has a width that is half the width of the duplex terminal block assembly (col. 9, lns. 12 – 14).
Regarding pending claim 25, claim 4 of Pat. ‘477 claims an I/O device comprising: an I/O base (col. 9, ln. 2) having a plurality of ports for receiving at least a portion of a terminal block assembly (col. 9, ln. 15 – 16), each port adapted for coupling one of a plurality of I/O modules to a terminal block assembly (col. 9, ln. 17); first, second and third I/O modules supported on the I/O base (col. 9, lns. 3 and 6 – 9); a duplex terminal block assembly received in at least two ports associated with the first and second I/O modules (col. 9, lns. 18 - 19); and a simplex terminal block received in a port associated with the third I/O module (col. 9, lns. 20 – 21).
Regarding pending claim 26, claim 4 of Pat. ‘477 claims wherein the duplex terminal block assembly includes a terminal block base portion having connectors for coupling with two ports of the I/O base (the terminal block is connected in parallel to the modules, see col. 9, lns. 6 – 8, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block), and a terminal block extending from the terminal block base portion and having connectors for connecting to an associated field device (it is understood that the duplex terminal block assembly is connected to the base, see col. 9, lns. 4 – 8, and also that a terminal block is a bridge between a base structure and an external device, such as a field device, thus the terminal block has connectors for connecting to a field device; the portion of the duplex block connected to the base is the base portion, and the portion for connecting to an external device is the terminal block portion).
Regarding pending claim 27, claim 4 of Pat. ‘477 claims wherein the terminal block base portion has a width such that it is at least partially received in each of the at least two ports associated with the first and second I/O modules when installed in the I/O base (col. 9, lns. 18 – 19).
Regarding pending claim 28, claim 4 of Pat. ‘477 claims wherein the duplex terminal block includes conductive structures for coupling each of the at least two I/O modules in parallel to the connectors (terminal block is connected in parallel to the modules, see col. 9, lns. 6 – 7, this is understood to be an electrical connection and the electrical connection would necessarily extend to the connectors of the terminal block through conductive structures of the terminal block).
Regarding pending claim 29, claim 4 of Pat. ‘477 claims wherein the duplex terminal block assembly includes a terminal block base and a terminal block supported on the terminal block base (see the discussion in claim 26).
Regarding pending claim 30, claim 4 of Pat. ‘477 claims wherein the duplex terminal block base has a width that is twice the width of the terminal block (col. 9, lns. 12 – 14).
Regarding pending claim 31, claim 4 of Pat. ‘477 claims wherein the duplex terminal block is centered along the width of the terminal block base. Pat. 477 claims the claimed invention except for wherein the duplex terminal block is centered along the width of the terminal block base.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to center the duplex terminal block along the width of the terminal block base, in order to accommodate spatial constraints by centering so that the junction box components were located away from the edges of the block away from adjacent components, or to accommodate weight constraints so that the junction box was did not present a lopsided weight when mounted to the base which may negatively impact the connection to the base, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 – 20 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2698677 A1 (“Siemens AG”).
Regarding claim 17, Siemens AG discloses an I/O device comprising: an I/O base (adjacent members 4 making up a base) having first and second ports (the space above 81-12a and 8b-12b, see Fig. 4) for receiving at least a portion of a terminal block assembly (see receiving 13 in Fig. 1); at least two I/O modules (5) supported on the I/O base; and a duplex terminal block assembly (13) supported on the I/O base and at least partially received in each of the first and second ports (see Fig. 1); wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (see [0007] and [0015], a device connected to block 13 is connected to the I/O modules in parallel for redundancy purposes).
Regarding claim 18, Siemens AG discloses wherein the wherein the duplex terminal block assembly includes connectors for connecting to a field device (see at least 8c – 11c).
Regarding claim 19, Siemens AG discloses wherein the duplex terminal block assembly includes conductive structures for coupling the connectors with each of the first and second I/O modules (as discussed above the signals received by the block are connected to the devices 5 in parallel, thus there are conductive structures 14 which couple the topside connectors to the port connectors).
Regarding claim 20, Siemens AG discloses wherein the duplex terminal block assembly includes a terminal block base (bottom portion of 13) and a terminal block (upper portion of 13) supported on the terminal block base.
Regarding claim 32, Siemens AG discloses an I/O device comprising: an I/O base (adjacent members 4); at least two I/O modules (5) supported on the I/O base; and a duplex terminal block assembly (13) supported on the I/O base, wherein the at least two I/O modules include a first I/O module and a second I/O module coupled to the duplex terminal block assembly in parallel (see [0007] and [0015], a device connected to block 13 is connected to the I/O modules in parallel for redundancy purposes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833